Title: 21. To Hendrik Calkoen, 27 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       21. Letter
       Sir
       Amsterdam October 27. 1780
      
      Question 21st. Are there no Malcontents in America? against the Government, who are otherwise much inclined for the american Cause, who may force the Nation, or Congress, against their Resolutions and Interests to conclude a Peace?
      
      There is no Party formed in any of the thirteen States against the new Constitution, nor any opposition against the Government, that I have ever heard of, excepting in Pensylvania, and in North Carolina. These by no means deserve to be compared together.
      In Pensilvania, there is a respectable Body of People, who are zealous against Great Britain, but yet wish for Some Alteration in their new Form of Government. Yet this does not appear to weaken their Exertions: it seems rather, to excite an Emulation in the two Parties, and to increase their Efforts.
      I have before explained the History of the Rise and Progress, of the Party in North Carolina, consisting of Regulators and Scotch Highlanders, and General How has informed you of their Fate. This Party has ever appeared to make N. Carolina more stanch and decided, instead of weakening it.
      The Party in Pensilvania will never have an Inclination, to force the Congress, against their Interests to make Peace, nor would they have the Power if they had the Will.
      The Party in North Carolina, whose Inclination cannot be doubted is too inconsiderable to any Thing.
      
      I have the honour to be &c.
      
       John Adams
      
     